DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the Spring 4 (Claim 1 line 2) is shown in figure 1, but is missing from figure 5
top opening of the flow dividing chamber (Claim 1 line 5)
bottom of the flow dividing chamber (Claim 1 line 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 4: the interior of the valve should be stated an interior of the valve to avoid 112b or 112 second paragraph rejection based on lack of antecedent basis.
Claim 1 line 4: the interior of the valve should be stated an interior of the valve to avoid 112b or 112 second paragraph rejection based on lack of antecedent basis.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aydelott (US 1,038,515).
Regarding claim 1, Aydelott discloses a three-way flow dividing valve structure (figs 2-9 illustrate a valve structure with an inlet 11 and first and second outlets 13 and 36, the valve structure is for pressurized fluid) characterized by a valve body (10, 23), a fluid divider (divider dish 27 and divider shaft 28), a spring (25), and a switch handle (29), wherein: the valve body comprises a valve seat (10) and a bonnet (23); the valve seat has a fluid inlet (31), a first fluid outlet (35), and a second fluid outlet (37) on a side face (ann. fig. 8) thereof; the interior of the valve seat (ann. fig. 8 illustrates a dividing chamber is interior side of the valve seat 10) forms a flow dividing chamber (ann. fig. 8) which has a top opening (threaded opening of bonnet 23); a fluid intake (portion of port 31 on the flow dividing chamber) communicating with the fluid inlet is formed on a side wall (ann. fig. 8) of the flow dividing chamber, while a first outlet hole (34) and a second outlet hole (33) which respectively communicate (ann. fig. 8 and figures 2-5 illustrate the communication of the outlet holds 33 and 34 with the outlets 35 and 37) with the first fluid outlet and the second fluid outlet are formed at a bottom of the flow dividing chamber (ann. fig. 8); the bonnet is installed (valve seat 10 and bonnet 23 are installed with a threaded connection on the top opening of the flow dividing chamber, as illustrated on ann. fig. 8) on the top opening of the flow dividing chamber, and has a perforation (bore for fluid dividing shaft 28); and the fluid divider comprises a fluid dividing shaft (28) and a fluid dividing dish (27); a bottom end of the fluid dividing shaft (ann. fig. 8) connected to and coaxial (fig. 6 illustrates an axial axis for fluid dividing shaft 28 and fluid dividing dish 27; fluid dividing shaft 28 moves the fluid dividing dish 27) with the fluid dividing dish; the fluid dividing dish is located in the flow dividing chamber (ann. fig. 8 illustrates the fluid dividing dish 28 located in the flow dividing chamber), and abuts against the bottom of the flow dividing chamber (ann. fig. 8 illustrates the fluid dividing dish 28 abutting against the bottom of the flow dividing chamber); the water dividing dish has a fluid dividing hole (34), which movably communicates with the first outlet hole and the second outlet hole; a top end of the fluid dividing shaft (ann. fig. 8) passes through the perforation of the bonnet (the perforation surrounds the shaft 28), protrudes from the flow dividing chamber, and is connected to the switch handle; the fluid dividing shaft and the perforation are tightly closed to each other (the perforation surrounds the shaft 28); the spring is located in the flow dividing chamber (illustrated in ann. fig. 8), wherein a top (ann. fig. 8) and a bottom ends of the spring (ann. fig. 8) abut against the fluid dividing dish and the bonnet respectively.

    PNG
    media_image1.png
    455
    781
    media_image1.png
    Greyscale

AYDELOTT – ANNOTATED FIGURE 8
The phrase “water” is a statement of intended use and not given patentable weight. Rather, the element merely needs to be capable of performing the claimed function.
Regarding claim 4, Aydelott discloses the first outlet hole (34) and the second outlet hole (33) are axisymmetric; the number of the fluid dividing holes is three (31, 33, 34) which are arranged on a circle; each of the fluid dividing holes has a symmetrically curved shape (circular shape is a curved shape), and has an axis of symmetry (ann. fig. 8); the angles between the axis of symmetry of the fluid dividing hole which is in the middle among the three fluid dividing holes and the symmetry axes of the other two fluid dividing holes are both 90 degrees; a center of the circle (axis of symmetry, see ann. fig. 8) is coaxial with a central axis of the fluid dividing shaft (axis of symmetry, see ann. fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Aydelott (US 1,038,515) in view of Yurchision et al. (US 6,186,174, hereinafter “Yurchision”).
Regarding claim 2, Aydelott discloses a gasket is provided between a bottom surface of the water dividing dish and the bottom of the flow dividing chamber.
Aydelott substantially discloses the invention as claimed, except the gasket has two through holes which are respectively aligned with the first outlet hole and the second outlet hole.
Yurchision teaches a gasket (94) has two through holes which are respectively aligned with a first outlet hole (62B) and a second outlet hole (62C).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the interface between the valve seat and the bonnet, as disclosed by Aydelott, by including a gasket between the valve seat and the bonnet, this gasket could be inserted in an embedding recess of the valve seat (bottom of dividing chamber), as taught by Yurchision, for the purpose of “a sealing mechanism intended to prevent unwanted fluid exchange between upper housing 14 and lower housing 18. The "spoked" gasket 94 is adapted to abut walls 66A-E, central wall 67, and peripheral wall 68 and in some embodiments of assembly 10 is fitted into rotor 78 for enhanced performance. This fitting additionally facilitates replacement of rotor 78 and gasket 94 as a unit when desirable to do so” (Yurchision, col. 4 lines 16-24).
Regarding claim 3, Yurchision teaches an embedding recess is provided at the bottom of the flow dividing chamber for the gasket which is embedded in the embedding recess.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the interface between the valve seat and the bonnet, as disclosed by Aydelott, by including a gasket between the valve seat and the bonnet, this gasket could be inserted in an embedding recess of the valve seat (bottom of dividing chamber), as taught by Yurchision, for the purpose of “a sealing mechanism intended to prevent unwanted fluid exchange between upper housing 14 and lower housing 18. The "spoked" gasket 94 is adapted to abut walls 66A-E, central wall 67, and peripheral wall 68 and in some embodiments of assembly 10 is fitted 
Regarding claim 5, Aydelott substantially discloses the invention as claimed, except the bonnet has three positioning grooves on a top thereof; the three positioning grooves are arranged on another circle; a connecting line between the positioning groove which is in the middle among the three positioning grooves and a center of the another circle is defined as a first connecting line, while two connecting lines between the center of the another circle and the other two positioning grooves are respectively defined as a second connecting line and a third connecting line; the angle between the first connecting line and the second connecting line, as well as the angle between the first connecting line and the third connecting line, are both 90 degrees; the center of the another circle is coaxial with the central axis of the water dividing shaft; the switch handle is connected to an elastic positioning pin which is movably fitted in the positioning grooves.
Yurchision teaches a bonnet (14 and positioning groove top plate 154) has three positioning grooves (158) on a top thereof (top plate 154 of bonnet 14); the three positioning grooves are arranged on another circle (see fig. 8A); a connecting line (rotating axis of handle 98 and one of the grooves 158) between the positioning groove which is in the middle among the three positioning grooves and a center of the another circle is defined as a first connecting line (rotating axis of handle 98 and one of the grooves 158), while two connecting lines between the center of the another circle and the other two positioning grooves are respectively defined as a second connecting line and a third connecting line (rotating axis of handle 98 and one of the grooves 158); the angle between the first connecting line and the second connecting line, as well as the angle between the first connecting line and the third connecting line, are both 90 degrees (Included in the upper portion 156 of cam 154 are recesses 158 and indentations 162, of which there are preferably six and two, respectively. Fewer or greater numbers of these recesses 158 and indentations 162 may be included, therefore if 4 or 8 grooves 158 were used, switch handle (98) is connected to an elastic positioning pin (142) which is movably fitted in the positioning grooves.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the bonnet and the shaft, as disclosed by Aydelott, with positioning grooves on a bonnet top and a pin in a shaft, as taught by Yurchision, for the purpose of allowing ramps that reduces the friction between a valve seat and fluid dividing disk. It also allows a longer lasting seal between the valve seat and fluid dividing dish because of wear caused by friction, thus reducing the need to replace the valve seat and fluid dividing dish.
Regarding claim 6, Aydelott discloses a guide pillar (bore in seat 10 for shaft 28) is provided at a center of the bottom of the flow dividing fluid chamber (axis of symmetry, see ann. fig. 8), and the guide pillar is protruding upward; the dividing fluid dish (27).
Aydelott substantially discloses the invention as claimed, except the dividing fluid dish has a guide groove at a center of a bottom thereof to be passed through by the guide pillar.
Yurchision teaches a dividing fluid dish (78) has a guide groove (198) at a center of a bottom thereof to be passed through by the guide pillar (50).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the connection of the shaft and the dividing fluid dish, as disclosed by Aydelott, Aydelott is silent with regards to the connection between the two elements, the connection could be a pin with a guide groove gear connector located at a bottom of a shaft, as taught by Yurchision, for the purpose of properly seating a rotating dividing fluid dish and preventing unintended changes in the position of the rotating dividing fluid dish (col. 5 lines 34-45).
Regarding claim 7, Aydelott substantially discloses the invention as claimed, except a sealing ring is provided between the water dividing shaft and the perforation.
Yurchision teaches a sealing ring (106) is provided between a water dividing shaft (50) and a perforation (46).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the shaft, as disclosed by Aydelott, with a sealing ring on a shaft, as taught by Yurchision, for the purpose of using a seal ring for additional protection from leakage. (Yurchision, col. 4 lines 28-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gong (US 10,641,400), Kasai et al. (US PG PUB 2006/0070671), Huang (US PG PUB 2009/0277522), and Zhou et al. (US PG PUB 2013/0126645) disclose rotary fluid valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753